Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,950,046 to Lorenz.
In Reference to Claim 8
Lorenz discloses a transmission between a drive shaft (Fig. 2, 4) and a driven shaft (Fig. 2, 5), which transmission comprises a housing (Fig. 2, 1) and at least a driven gearwheel (Fig. 2, 8) that is mounted on the driven shaft and a drive gearwheel (Fig. 2, 7) that is mounted on a drive shaft, wherein the housing is provided with an outlet opening (Fig. 2, annotated by the examiner), 
Lorenz discloses the claimed invention except for outlet opening is placed in a radial extension of one of the gearwheels in a direction of a line that extends from a rotational center of said one of the gearwheels. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the outlet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, (see MPEP §2144.04).

    PNG
    media_image1.png
    426
    602
    media_image1.png
    Greyscale
 
In Reference to Claim 9
Lorenz discloses the outlet opening (Fig. 2, annotated by the examiner) is located in an extension of a gearwind of one of the gearwheels.
In Reference to Claim 10
Lorenz discloses the outlet opening connects to a discharge pipe. (Fig. 2, 21)
In Reference to Claim 11
Lorenz discloses the discharge pipe (Fig. 2, 21) extends in the extension of the gearwind of one of the gearwheels.
In Reference to Claim 12
Lorenz discloses the outlet opening is placed in the radial extension of a biggest gearwheel. (Fig. 2, 8)
In Reference to Claim 13
Lorenz discloses a compressor provided with a compressor element (Fig. 2, 11) and a motor (Fig. 2, 6) to drive the compressor element, wherein the compressor is provided with a transmission according to claim 8 between the drive shaft of the motor and the driven shaft of the compressor element.
In Reference to Claim 14
Lorenz discloses a vacuum pump provided with a vacuum pump element (Fig. 2, 11) and a motor (Fig. 2, 6) to drive the vacuum pump element, wherein the vacuum pump is provided with a transmission according to claim 8 between the drive shaft of the motor and the driven shaft of the vacuum pump element.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
Starting on Page 5, the Applicant argues Lorenz does not teach Claim 1 as amended.  The Office respectively disagrees.  Lorenz discloses the claimed invention except for outlet opening is placed in a radial extension of one of the gearwheels in a direction of a line that extends from a rotational center of said one of the gearwheels. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the outlet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, (see MPEP §2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,159,255 to Gainer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/5/2022